












EXHIBIT 10.3
 

Published CUSIP number: 73651GAH6
















CREDIT AGREEMENT

DATED AS OF DECEMBER 8, 2011

AMONG


PORTLAND GENERAL ELECTRIC COMPANY,


THE LENDERS,


BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT,


BARCLAYS CAPITAL,
AS SYNDICATION AGENT,


U.S. BANK NATIONAL ASSOCIATION,
DEUTSCHE BANK AG NEW YORK BRANCH
AND
JPMORGAN CHASE BANK, N.A.,
AS CO-DOCUMENTATION AGENTS



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AND
BARCLAYS CAPITAL
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS


























 


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I DEFINITIONS
1


ARTICLE II THE CREDITS
12


 
2.1
 
The Facility
12


 
2.2
 
Advances
12


 
2.3
 
Increases and Reductions of the Aggregate Commitment
13


 
2.4
 
Method of Borrowing
15


 
2.5
 
Facility Fee
15


 
2.6
 
Minimum Amount of Each Advance
15


 
2.7
 
Optional Principal Payments
15


 
2.8
 
Changes in Interest Rate, etc.
15


 
2.9
 
Rates Applicable After Default
16


 
2.10
 
Method of Payment
16


 
2.11
 
Evidence of Indebtedness; Recordkeeping
16


 
2.12
 
Telephonic Notices
17


 
2.13
 
Interest Payment Dates; Interest and Fee Basis
17


 
2.14
 
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
17


 
2.15
 
Lending Installations
17


 
2.16
 
Non-Receipt of Funds by the Agent
17


 
2.17
 
Replacement of Lender
18


 
2.18
 
Extension of Final Termination Date
18


 
2.19
 
Letters of Credit
19


 
2.20
 
Cash Collateral
26


 
2.21
 
Defaulting Lenders
27


ARTICLE III  YIELD PROTECTION; TAXES
28


 
3.1
 
Yield Protection
28


 
3.2
 
Changes in Capital Adequacy Regulations
29


 
3.3
 
Availability of Types of Advances
29


 
3.4
 
Funding Indemnification
29


 
3.5
 
Taxes
29


 
3.6
 
Lender Statements; Survival of Indemnity
32


ARTICLE IV  CONDITIONS PRECEDENT
32


 
4.1
 
Effectiveness
32


 
4.2
 
Each Credit Extension
33


ARTICLE V  REPRESENTATIONS AND WARRANTIES
33


 
5.1
 
Corporate Existence
33


 
5.2
 
Litigation and Contingent Obligations
34


 
5.3
 
No Breach
34


 
5.4
 
Corporate Action
34


 
5.5
 
Approvals
34


 
5.6
 
Use of Loans
34


 
5.7
 
ERISA
35


 
5.8
 
Taxes
35


 
5.9
 
Subsidiaries
35


 
 
 
 
 


--------------------------------------------------------------------------------


 
5.10
 
No Material Adverse Change
35


 
5.11
 
Financial Statements
35


 
5.12
 
No Material Misstatements
35


 
5.13
 
Properties
36


 
5.14
 
Environmental Matters
36


 
5.15
 
Investment Company Act
36


ARTICLE VI  COVENANTS
36


 
6.1
 
Preservation of Existence and Business
36


 
6.2
 
Preservation of Property
37


 
6.3
 
Payment of Taxes
37


 
6.4
 
Compliance with Applicable Laws and Contracts
37


 
6.5
 
Preservation of Loan Document Enforceability
37


 
6.6
 
Insurance
37


 
6.7
 
Use of Proceeds
37


 
6.8
 
Visits, Inspections and Discussions
37


 
6.9
 
Information to Be Furnished
38


 
6.10
 
Liens
39


 
6.11
 
Indebtedness to Capitalization Ratio
41


 
6.12
 
Merger or Consolidation
41


 
6.13
 
Disposition of Assets
41


ARTICLE VII  DEFAULTS
42


ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
43


 
8.1
 
Acceleration
43


 
8.2
 
Amendments
43


 
8.3
 
Preservation of Rights
44


ARTICLE IX  GENERAL PROVISIONS
44


 
9.1
 
Survival of Representations
44


 
9.2
 
Governmental Regulation
44


 
9.3
 
Headings
44


 
9.4
 
Entire Agreement
44


 
9.5
 
Several Obligations; Benefits of this Agreement
45


 
9.6
 
Expenses; Indemnification
45


 
9.7
 
Numbers of Documents
45


 
9.8
 
Accounting
45


 
9.9
 
Severability of Provisions
46


 
9.10
 
Nonliability of Lenders
46


 
9.11
 
Confidentiality
46


 
9.12
 
Nonreliance
47


 
9.13
 
No Advisory or Fiduciary Relationship
47


 
9.14
 
USA PATRIOT ACT NOTIFICATION
47


 
9.15
 
Letter of Credit Amounts
47


ARTICLE X  THE AGENT
47


 
10.1
 
Appointment; Nature of Relationship
47


 
10.2
 
Powers
48


 
10.3
 
General Immunity
48


 
10.4
 
Responsibility for Loans, Recitals, etc.
48




--------------------------------------------------------------------------------


 
10.5
 
Action on Instructions of Lenders
48


 
10.6
 
Employment of Agents and Counsel
49


 
10.7
 
Reliance on Documents; Counsel
49


 
10.8
 
Agent's Reimbursement and Indemnification
49


 
10.9
 
Notice of Default
49


 
10.10
 
Rights as a Lender
49


 
10.11
 
Lender Credit Decision
50


 
10.12
 
Successor Agent
50


 
10.13
 
Agent and Arranger Fees
51


 
10.14
 
Delegation to Affiliates
51


 
10.15
 
Other Agents
51


ARTICLE XI  SETOFF; RATABLE PAYMENTS
51


 
11.1
 
Setoff
51


 
11.2
 
Ratable Payments
51


ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
52


 
12.1
 
Successors and Assigns
52


 
12.2
 
Participations
52


 
12.3
 
Assignments
53


 
12.4
 
Dissemination of Information
55


 
12.5
 
Tax Treatment
55


 
12.6
 
Designation of SPVs
55


ARTICLE XIII  NOTICES
57


 
13.1
 
Notices
57


 
13.2
 
Change of Address
57


ARTICLE XIV  COUNTERPARTS
58


ARTICLE XV  CHOICE OF LAW; CONSENT TO JURISDICTION
58


 
15.1
 
CHOICE OF LAW
58


 
15.2
 
CONSENT TO JURISDICTION
58





SCHEDULES


SCHEDULE 1
PRICING SCHEDULE

SCHEDULE 2
COMMITMENTS

SCHEDULE 3
INDEBTEDNESS EXCEPTIONS

SCHEDULE 5.2
LITIGATION

SCHEDULE 5.9
SUBSIDIARIES

SCHEDULE 13.1
NOTICE ADDRESSES





EXHIBITS


EXHIBIT A
FORM OF ASSIGNMENT AGREEMENT

EXHIBIT B
FORM OF OPINION OF BORROWER'S COUNSEL

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE

EXHIBIT D
FORM OF NOTE

EXHIBIT E
FORM OF BORROWING NOTICE

EXHIBIT F
FORM OF CONVERSION/CONTINUATION NOTICE





--------------------------------------------------------------------------------


This CREDIT AGREEMENT, dated as of December 8, 2011, is among Portland General
Electric Company (the "Borrower"), the Lenders party hereto and Bank of America,
N.A., as administrative agent for the Lenders.


The parties hereto agree as follows:




ARTICLE I

DEFINITIONS


As used in this Agreement:


"Adjusted Eurodollar Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.


"Advance" means a borrowing hereunder (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.


"Affected Lender" is defined in Section 2.17.


"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.


"Agent" means Bank of America, in its capacity as administrative agent for and
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Agent appointed pursuant to
Article X.


"Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the date of this Agreement is THREE HUNDRED MILLION
DOLLARS ($300,000,000).


"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.


"Agreement" means this Credit Agreement, as amended or otherwise modified from
time to time.


"Agreement Accounting Principles" means United States generally accepted
accounting principles as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.11.


"Alternate Base Rate" means, for any day, a floating rate of interest per annum
equal to the highest of (i) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its "prime rate",
(ii) the sum of Federal Funds Effective Rate for such day plus 0.50% per annum
and (iii) the sum of (a) the quotient of (x) LIBOR applicable for a one month
U.S. dollar deposit on such day (or if such day is not a Business Day, the
immediately preceding Business Day) divided by (y) one minus the Reserve
Requirement (expressed as a decimal) applicable to a Eurodollar Advance with a
one-month Interest


--------------------------------------------------------------------------------


Period plus (b) 1.00%. The "prime rate" is a rate set by Bank of America based
on various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Any change in such "prime rate" announced by Bank of America shall take place at
the opening of business on the day specified in the public announcement of such
change.


"Applicable Margin" means, for any day, (i) with respect to the Eurodollar Rate,
the percentage rate per annum opposite the heading "Applicable Eurodollar
Margin" in the Pricing Schedule which is applicable at such time, (ii) with
respect to the Floating Rate, the percentage rate per annum opposite the heading
"Applicable ABR Margin" in the Pricing Schedule which is applicable at such time
and (iii) with respect to Letter of Credit Fees, the percentage rate per annum
opposite the heading "Letter of Credit Fees" in the Pricing Schedule which is
applicable at such time.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Arrangers" means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Barclays Capital, the investment banking division of Barclays Bank PLC and their
respective successors, in their capacity as joint lead arrangers and joint book
runners.


"Assignee Group" means two or more assignees that are Affiliates of one another
or two or more Approved Funds managed by the same investment advisor.


"Article" means an article of this Agreement unless another document is
specifically referenced.


"Assignment Agreement" means an Assignment Agreement in the form of Exhibit A.


"Bank of America" means Bank of America, N.A.


"Benefit Plan" of any Person, means, at any time, any employee benefit plan
(including a Multiemployer Benefit Plan), the funding requirements of which
(under Section 302 of ERISA or Section 412 of the Code) are, or at any time
within six years immediately preceding the time in question were, in whole or in
part, the responsibility of such Person.


"Borrower" is defined in the preamble.


"Borrowing Date" means a date on which an Advance is made hereunder.


"Borrowing Notice" is defined in Section 2.2(c).


"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day that is also a London Banking Day and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in California for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.


"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person



2

--------------------------------------------------------------------------------


under Capitalized Leases which would be shown as a liability on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.


"Cash Collateralize" means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or the L/C Issuers and the Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
thereof, cash or deposit account balances or, if the applicable L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) the applicable L/C Issuer. "Cash
Collateral" shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.


"Change in Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d3 of
the SEC under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Borrower.


"Change in Law" means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a "Change in Law", regardless of the date enacted, adopted or
issued.


"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


"Commitment" means, for each Lender, the obligation of such Lender (a) to make
Loans to the Borrower and (b) to purchase participations in L/C Obligations, in
an aggregate amount not exceeding the amount set forth on Schedule 2 or as set
forth in any Assignment Agreement relating to any assignment that has become
effective pursuant to Section 12.3(a), as such amount may be modified from time
to time pursuant to the terms hereof.


"Consolidated Indebtedness" means at any time all Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.


"Conversion/Continuation Notice" is defined in Section 2.2(d).


"Credit Extension" means each of the following: (a) an Advance and (b) an L/C
Credit Extension.


"Debt" means any liability that constitutes "debt" or "Debt" under Section
101(11) of the United States Bankruptcy Code or under the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any analogous applicable
law, rule or regulation, Governmental Approval, order, writ, injunction or
decree of any court or Governmental Authority.


"Default" means an event described in Article VII.





3

--------------------------------------------------------------------------------


"Defaulting Lender" means, subject to Section 2.21(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Agent, to confirm in
writing to the Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any bankruptcy or similar debtor relief law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.


"Disclosure Documents" means (i) the Borrower's Annual Report on Form 10-K for
the year ended December 31, 2010, (ii) the Borrower's Quarterly Reports on Form
10-Q for the quarters ended March 31, 2011, June 30, 2011 and September 30,
2011, and (iii) the Borrower's reports on Form 8-K since the date of the most
recent Quarterly Report referred to in clause (ii) and prior to the date hereof,
in each case filed with the SEC.


"Effective Date" is defined in Section 4.1.


"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, injunctions, permits, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,
(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean‑up or
other remediation thereof.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


"ERISA Affiliate" means, with respect to any Person, any other Person, including
a Subsidiary or other Affiliate of such first Person, that is a member of any
group of organizations within the meaning of Code Sections 414(b), (c), (m) or
(o) of which such first Person is a member.


"Eurodollar Advance" means an Advance which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.


"Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, LIBOR quoted two (2) London Banking Days prior to the
first day of such Interest Period, applicable to dollar deposits with a maturity
equal to such Interest Period. If such rate is not available at such time for
any reason, then "LIBOR" for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in U.S. dollars for
delivery on the first day of such Interest Period in same day



4

--------------------------------------------------------------------------------


funds in the approximate amount of the Eurodollar Advance being made, continued
or converted by the Agent and with a term equivalent to such Interest Period
would be offered by the Agent's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period.


"Eurodollar Loan" means a Loan which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.


"Eurodollar Rate" means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) Adjusted Eurodollar Rate applicable to such
Interest Period, plus (ii) the Applicable Margin.


"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Agent, (A) taxes imposed on its overall net income, and
franchise taxes or gross revenue taxes in the nature of net income taxes,
including without limitation the Washington Business and Occupation Tax, the
Ohio Commercial Activity Tax and other similar taxes, by either (i) any
jurisdiction under the laws of which such Lender or the Agent is incorporated or
organized or (ii) the jurisdiction in which the Agent's or such Lender's
principal executive office or such Lender's applicable Lending Installation is
located and (B) any U.S. federal withholding taxes imposed under FATCA.


"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.


"Facility" means the credit facility established under this Agreement.


"Facility Fee Rate" means, at any time, the percentage rate per annum opposite
the heading "Facility Fee Rate" in the Pricing Schedule which is applicable at
such time.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.


"Final Termination Date" means the latest Scheduled Termination Date for any
Lender (without giving effect to any extension any Lender may elect to agree to
pursuant to Section 2.18 unless and until such extension shall have become
effective in accordance with the terms of Section 2.18) or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.


"Floating Rate" means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day, changing when and as the Alternate Base Rate changes
plus (ii) the Applicable Margin.


"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.9, bears interest at the Floating Rate.


"Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the applicable



5

--------------------------------------------------------------------------------


L/C Issuer, such Defaulting Lender's Pro Rata Share of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


"Governmental Approval" means any authorization, consent, approval, license or
exception of, registration or filing with, or report or notice to, any
governmental unit.


"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


"Granting Lender" is defined in Section 12.6.


"Guaranty" of a Person means any agreement, undertaking or arrangement
(including, without limitation, any comfort letter, operating agreement, take or
pay contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership) by which such Person (i) assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, (ii) agrees to maintain the net worth or working capital or
other financial condition of any other Person, or (iii) otherwise assures any
creditor of such other Person against loss.


"Honor Date" is defined in Section 2.19(c).


"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, bankers' acceptances, or other
instruments, (v) obligations of such Person to purchase accounts, securities or
other Property arising out of or in connection with the sale of the same or
substantially similar accounts, securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person, (viii)
net liabilities under interest rate swap, exchange or cap agreements,
obligations or other liabilities with respect to accounts or notes, (ix) sale
and leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (x) other transactions which are the functional
equivalent, or take the place, of borrowing but which do not constitute a
liability on the consolidated balance sheet of such Person and (xi) Guaranties
of Indebtedness; provided that there shall be excluded from this definition (1)
(except for the purposes of Section 7.5) Interest Deferral Obligations up to an
amount outstanding at any one time equal to 15% of the amount described in
clause (a) of the definition of "Total Capitalization," excluding in the
calculation thereof for the purposes of this proviso, however, preferred and
preference stock, and (2) the agreements listed on Schedule 3 and similar
agreements entered into for the operation and maintenance of power plants or the
purchase of power or transmission services (provided, for the avoidance of
doubt, that this Agreement shall not be deemed to be such an agreement as a
result of it being available to support collateral requirements under the
Borrower's energy



6

--------------------------------------------------------------------------------


purchase and sale agreements).


"Interest Deferral Obligations" means obligations and guaranties related
thereto, which obligations and guaranties are junior and subordinated in all
respects to all amounts owing under the Loan Documents, that contain provisions
allowing the obligor to extend the interest payment period from time to time and
defer any interest payments (however denominated) due during such extended
interest payment period.


"Interest Period" means with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day. Notwithstanding any
other provision of this Agreement the Borrower may not select any Interest
Period that would extend beyond the Scheduled Termination Date of any Lender.


"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.


"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Advance of Loans.


"L/C Commitment" means, as to each L/C Issuer, its obligation to issue Letters
of Credit to the Borrower pursuant to Section 2.19; provided that
notwithstanding anything in this Agreement, including without limitation, the
size of the Letter of Credit Sublimit, (a) Bank of America, as an L/C Issuer,
shall not be obligated to issue Letters of Credit in an aggregate amount
outstanding at any one time in excess of $75,000,000 and (b) Barclays Bank PLC,
as an L/C Issuer, shall not be obligated to issue Letters of Credit in an
aggregate amount outstanding at any one time in excess of $75,000,000.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


"L/C Issuer" means, with respect to a particular Letter of Credit, (a) Bank of
America or Barclays Bank PLC in its capacity as issuer of such Letter of Credit,
(b) any other Lender that agrees to issue Letters of Credit hereunder, in each
case, in its capacity as an issuer of such Letter of Credit hereunder and/or (c)
any successor issuer of Letters of Credit hereunder. The term "L/C Issuer" when
used with respect to a Letter of Credit or the L/C Obligations relating to a
Letter of Credit shall refer to the L/C Issuer that issued such Letter of
Credit.


"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be



7

--------------------------------------------------------------------------------


drawn under all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 9.15. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be "outstanding" in the amount so remaining available to be drawn.


"Lender Funding Obligation" is defined in Section 12.6(a).


"Lenders" means the financial institutions from time to time parties hereto as
lenders, together with their respective successors and assigns, and including,
as the context requires, the L/C Issuers.


"Lending Installation" means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on Schedule
13.1 or otherwise selected by such Lender or the Agent pursuant to Section 2.15.


"Letter of Credit" means any standby letter of credit issued hereunder.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.


"Letter of Credit Expiration Date" means the day that is thirty days prior to
the Scheduled Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).


"Letter of Credit Fee" has the meaning specified in Section 2.19(h).


"Letter of Credit Sublimit" means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $150,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.


"LIBOR" means the British Bankers' Association ("BBA") LIBOR Rate offered to
leading banks for deposits in U.S. dollars, as set forth on any service selected
by the Agent which has been nominated by the BBA as an authorized information
vendor for the purpose of displaying such rates, at approximately 11:00 a.m.
(London time).


"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


"Loan" means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (including, in the case of a loan made pursuant to Section 2.2, any
conversion or continuation thereof).


"Loan Documents" means this Agreement, each Note, each Issuer Document and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.20.


"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


"Margin Stock" means margin stock as defined in Regulation U.



8

--------------------------------------------------------------------------------




"Material Adverse Effect" means a material adverse effect on (i) the business or
financial condition of the Borrower and its Subsidiaries taken as a whole, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents against the
Borrower or the material rights or remedies of the Agent or the Lenders
thereunder, it being understood that if the Moody's Rating and/or the S&P Rating
(as such terms are defined in the Pricing Schedule) is downgraded to Baa3 or
below or BBB- or below, respectively, such downgrade in and of itself shall not
constitute a Material Adverse Effect (but shall only constitute a Material
Adverse Effect if such downgrade results in a material adverse effect of the
type described in clause (i) or (ii) above).


"Material Indebtedness" is defined in Section 7.5.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Mortgage" is defined in Section 6.10(v).


"Multiemployer Benefit Plan" means any Benefit Plan that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.


"Note" is defined in Section 2.11.


"Obligations" means all unpaid principal of and accrued and unpaid interest with
respect to any Loan or Letter of Credit, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Agent or any indemnified party arising under
the Loan Documents.


"Other Agents" is defined in Section 10.15.


"Other Taxes" is defined in Section 3.5(ii).


"Outstanding Credit Exposure" means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time plus
(b) its Pro Rata Share of all L/C Obligations outstanding at such time.


"Participants" is defined in Section 12.2(a).


"Payment Date" means the last Business Day of each March, June, September and
December.


"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.


"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


"Pricing Schedule" means Schedule 1 attached hereto.


"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.


"Pro Rata Share" means, with respect to any Lender, the percentage that the
amount of such Lender's



9

--------------------------------------------------------------------------------


Commitment is of the Aggregate Commitment (or, if the Commitments have
terminated, that such Lender's Outstanding Credit Exposure is of the Aggregate
Outstanding Credit Exposure). The Pro Rata Share of a Lender shall be subject to
adjustment as provided in Section 2.21.


"Purchaser" means any Person that meets the requirements to be an assignee under
Sections 12.3(a)(iii) and (v) (subject to such consents, if any, as may be
required under Section 12.3(a)(iii)).


"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stock applicable to member banks of the Federal Reserve System.


"Reportable Event" means a reportable event described in Section 4043 of ERISA.


"Required Lenders" means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure; provided, however, that if any Lender shall be a Defaulting
Lender at such time then there shall be excluded from the determination of
Required Lenders the Commitment (or, if the Aggregate Commitment has been
terminated, the Outstanding Credit Exposure) of such Lender at such time.


"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.


"SEC" means the Securities and Exchange Commission.


"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


"Scheduled Termination Date" means, for any Lender, December 8, 2016 or such
later date as may be established for such Lender in accordance with Section
2.18.


"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.


"Significant Subsidiary" means a "significant subsidiary" (as defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of the
Borrower.


"SPV" is defined in Section 12.6.


"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization



10

--------------------------------------------------------------------------------


more than 50% of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled. Unless otherwise expressly
provided, all references herein to a "Subsidiary" shall mean a Subsidiary of the
Borrower.


"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 25% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 25% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.


"Tax-Free Debt" means Debt of the Borrower to a state, territory or possession
of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a letter of credit with respect to the principal of or interest on such
obligations.


"Taxes" means any and all present or future taxes, duties, levies, imposts,
charges or withholdings imposed by or payable to any governmental or regulatory
authority or agency, and any and all liabilities with respect to the foregoing,
but excluding Excluded Taxes and Other Taxes.


"Total Capitalization" means, at any time, the sum of the following for the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with Agreement Accounting Principles (without duplication and excluding minority
interests in Subsidiaries):


(a)    the amount of capital stock, including preferred and preference stock
(less cost of treasury shares), plus any amounts deducted from stockholders'
equity as unearned compensation on the Borrower's balance sheet, plus (or minus
in the case of a deficit) capital surplus and earned surplus, but including
current sinking fund obligations; plus


(b)    the aggregate outstanding principal amount of Interest Deferral
Obligations excluded by the proviso in the definition of "Indebtedness"; plus


(c)    the aggregate outstanding principal amount of all Consolidated
Indebtedness.


"Transferee" is defined in Section 12.4.


"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.


"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


"Unreimbursed Amount" is defined in Section 2.19(c)(i).


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.







11

--------------------------------------------------------------------------------


ARTICLE II

THE CREDITS


2.1    The Facility.


(a)    Description of Facility. The Lenders grant to the Borrower a revolving
credit facility pursuant to which, subject to the terms and conditions herein
set forth:


(i)    each Lender severally agrees to make Loans to the Borrower in accordance
with Section 2.2;


(ii)    each L/C Issuer agrees to issue Letters of Credit for the account of the
Borrower and its Subsidiaries in accordance with Section 2.19; and


(iii)    each Lender severally agrees to participate in the Letters of Credit in
accordance with Section 2.19.


(b)    Amount of Facility. In no event may the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment.


(c)    Availability of Facility. Subject to the terms of this Agreement, the
Facility is available from the Effective Date to the Final Termination Date, and
the Borrower may borrow, repay and reborrow at any time prior to the Final
Termination Date; provided that, if not earlier terminated in accordance with
the terms hereof, the Commitment of each Lender shall expire on such Lender's
Scheduled Termination Date.


(d)    Repayment of Facility. The Aggregate Outstanding Credit Exposure and all
other unpaid Obligations (to the extent that such Obligations have accrued and
the amount thereof has been determined) shall be paid in full by the Borrower on
the Final Termination Date; provided that, if not earlier paid in accordance
with the terms hereof, all of the Outstanding Credit Exposure of each Lender and
all other Obligations owed to such Lender shall be paid on such Lender's
Scheduled Termination Date.


2.2    Advances.


(a)    Advances. Each Advance hereunder shall consist of Loans made by the
several Lenders ratably according to their Pro Rata Share.


(b)    Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, as selected by the Borrower in
accordance with Section 2.2(c).


(c)    Method of Selecting Types and Interest Periods for Advances. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto, from time to time. The Borrower shall
give the Agent irrevocable notice in substantially the form of Exhibit E hereto
(a "Borrowing Notice") not later than 11:30 a.m. (New York time) on the
Borrowing Date of each Floating Rate Advance and at least three (3) Business
Days before the Borrowing Date for each Eurodollar Advance. Each Borrowing
Notice shall specify:


(i)    the Borrowing Date, which shall be a Business Day, of such Advance,



12

--------------------------------------------------------------------------------


(ii)    the aggregate amount of such Advance,


(iii)    the Type of Advance selected, and


(iv)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto.


(d)    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are either converted into Eurodollar Advances in accordance with
this Section 2.2(d) or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice in substantially
the form of Exhibit F hereto (a "Conversion/Continuation Notice") of each
conversion of a Floating Rate Advance into a Eurodollar Advance, or continuation
of a Eurodollar Advance, not later than 11:30 a.m. (New York time) at least
three (3) Business Days prior to the date of the requested conversion or
continuation, specifying:


(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,


(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued, and


(iii)    the amount of such Advance which is to be converted or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.


2.3    Increases and Reductions of the Aggregate Commitment.


(a)    Increases of the Aggregate Commitment. The Borrower may increase the
Aggregate Commitment by up to $100,000,000 in the aggregate in one or more
increases, at any time prior to the date that is six months prior to the
Scheduled Termination Date, upon at least five Business Days' prior written
notice to the Agent, subject, however, in any such case, to satisfaction of the
following conditions precedent:


(i)    the Aggregate Commitment shall not exceed $400,000,000 without the
consent of the Required Lenders;


(ii)    no Default or Unmatured Default shall have occurred and be continuing on
the date on which such increase is to become effective;
        
(iii)    the representations and warranties contained in Article V are true and
correct in all material respects as of the date such increase is to become
effective, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material



13

--------------------------------------------------------------------------------


respects on and as of such earlier date.


(iv)    such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof;


(v)    such requested increase shall only be effective upon receipt by the Agent
of (A) additional Commitments in a corresponding amount of such requested
increase from either existing Lenders and/or one or more other institutions that
qualify as Purchasers (it being understood and agreed that no existing Lender
shall be required to provide an additional Commitment) and (B) documentation
from each institution providing an additional Commitment evidencing its
additional Commitment and its obligations under this Agreement in form and
substance acceptable to the Agent;


(vi)    the Agent shall have received all documents (including resolutions of
the board of directors of the Borrower) it may reasonably request relating to
the corporate or other necessary authority for such increase and the validity of
such increase in the Aggregate Commitment, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Agent;


(vii)    if any Loans are outstanding at the time of the increase in the
Aggregate Commitment, the Borrower shall, if applicable, prepay one or more
existing Loans (such prepayment to be subject to Section 3.4) in an amount
necessary such that after giving effect to the increase in the Aggregate
Commitment, each Lender will hold its Pro Rata Share (based on its Pro Rata
Share of the increased Aggregate Commitment) of outstanding Loans;


(viii)    the Agent shall have received evidence, in form and substance
reasonably satisfactory to the Agent, that the Borrower has obtained the
approval of the Public Utility Commission of Oregon to increase in the Aggregate
Commitment; and


(ix)    approval of the Borrower's Board of Directors to increase the Aggregate
Commitment.


(b)    Reductions of the Aggregate Commitment.


(i)    The Borrower may terminate or permanently reduce the Aggregate Commitment
(i) in part ratably among the Lenders in integral multiples of $5,000,000, upon
at least five (5) Business Days' written notice to the Agent, which notice shall
specify the amount of any such reduction, or (ii) in whole upon at least one (1)
Business Days' written notice to the Agent, provided that in either case the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. If the Aggregate Commitment is being terminated in
whole, all fees accrued with respect to thereto until the effective date of such
termination shall be paid on the effective date of such termination and upon
receipt of all amounts owed, the Loan Documents shall be terminated.


(ii)    The Aggregate Commitment shall be reduced to zero following the
occurrence of a Change in Control upon the Borrower's receipt of notice thereof
from the Required Lenders (or the Agent with the consent of the Required
Lenders).


(iii)    On the Scheduled Termination Date for each Lender, the Aggregate
Commitment shall be reduced by the amount of the Commitment of such Lender as in
effect



14

--------------------------------------------------------------------------------


immediately prior to such date (and the Pro Rata Shares of the Lenders shall be
adjusted accordingly).


(iv)    For the avoidance of doubt, in the event and on such occasion that (1)
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment, the
Borrower shall concurrently therewith prepay Advances in an aggregate amount
equal to such excess; provided, however, that (1) if, after giving effect to any
reduction of the Aggregate Commitment, the Letter of Credit Sublimit exceeds the
amount of the Aggregate Commitment, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess and (2) in the event that
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment as a
result of a reduction in the Aggregate Commitment pursuant to subsection (b)(ii)
above, the Borrower shall not be required to prepay Advances in an aggregate
amount equal to such excess unless and until the Borrower shall have received
written notice thereof from the Required Lenders (or from the Agent with the
consent of the Required Lenders).


2.4    Method of Borrowing. Not later than 1:00 p.m. (New York time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available to the Agent at its address specified pursuant to Article
XIII. The Agent will make the funds so received from the Lenders available to
the Borrower on the day received and in the form received, at the Borrower's
account specified by the Borrower to the Agent.


2.5    Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee at a per annum rate equal to the Facility Fee Rate on
the average daily amount of such Lender's Commitment (whether used or unused)
from the date hereof to and including such Lender's Scheduled Termination Date
(and, if any Loans from such Lender or L/C Obligations of such Lender remain
outstanding after such Lender's Scheduled Termination Date, thereafter on the
unpaid amount of such Lender's Outstanding Credit Exposure), payable on each
Payment Date and on such Lender's Scheduled Termination Date (and thereafter, if
applicable, on demand), subject to adjustment as provided in Section 2.21


2.6    Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $5,000,000 (or a higher integral multiple of $1,000,000), provided
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment. The Borrower shall not request a Eurodollar Advance if, after giving
effect to the requested Eurodollar Advance, more than ten (10) separate
Eurodollar Advances would be outstanding.


2.7    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $5,000,000 or any higher integral multiple of
$1,000,000, any portion of the outstanding Floating Rate Advances upon prior
notice to the Agent not later than 11:30 a.m. (New York time) on the date of
payment (which shall be a Business Day). The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances
or, in a minimum aggregate amount of $5,000,000 or any higher integral multiple
of $1,000,000, any portion of the outstanding Eurodollar Advances upon prior
notice to the Agent not later than 1:00 p.m. (New York time) three (3) Business
Days prior to the date of payment (which shall be a Business Day).


2.8    Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.2(d) to but excluding
the date it becomes due, is prepaid or is converted into a Eurodollar Advance
pursuant to Section 2.2(d), at



15

--------------------------------------------------------------------------------


a rate per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period or, with
respect to any principal amount prepaid pursuant to Section 2.7, the date of
such prepayment, at the interest rate determined as applicable to such
Eurodollar Advance.


2.9    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2(c) or Section 2.2(d), during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of any such Default, the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (ii) each Floating Rate Advance (and any Eurodollar Advance which is
not paid at the end of the applicable Interest Period) shall bear interest at a
rate per annum equal to the Floating Rate plus 2% per annum and (iii) Letter of
Credit Fees shall be equal to the Applicable Margin for Letter of Credit Fees
plus 2% per annum, provided that, during the continuance of a Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii) above
and the increase in Letter of Credit Fees set forth in clause (iii) above shall
be applicable to all applicable Credit Extensions without any election or action
on the part of the Agent or any Lender.


2.10    Method of Payment. Except as otherwise provided herein, all payments of
the Obligations shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent's address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by 1:00 p.m. (New York time) on the Business Day prior to
the date when due by the Agent to the Borrower. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender.


2.11    Evidence of Indebtedness; Recordkeeping.


(i)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.


(ii)    Upon the request of any Lender, the Loans made by such Lender also may
be evidenced by a promissory note in favor of each Lender, substantially in the
form of Exhibit D (a "Note"). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender.


(iii)    The Agent shall also maintain accounts in which it will record (a) the
amount of each Credit Extension made hereunder, and if applicable, the Type
thereof and the Interest Period with respect thereto, (b) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (c) the amount of any sum received by the
Agent hereunder from the Borrower and each Lender's share thereof.





16

--------------------------------------------------------------------------------


(iv)    The entries set forth in the accounts maintained pursuant to paragraphs
(i) and (iii) above, in the absence of manifest error, shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded and
outstanding hereunder; provided that the failure of the Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.


2.12    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation (signed by an authorized representative of the
Borrower) of each telephonic notice, if such confirmation is requested by the
Agent or any Lender. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.


2.13    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, on any date on
which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which such Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three‑month
interval during such Interest Period. Interest on Floating Rate Advances shall
be calculated for actual days elapsed on the basis of a 365-day year or, when
appropriate, a 366-day year. All other interest and all fees shall be calculated
for actual days elapsed on the basis of a 360‑day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (New York time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.


2.14    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice and repayment notice received by it hereunder;
provided, however, that the failure of the Agent to provide such notice to the
Lenders shall not affect the validity or binding nature of such notice delivered
to the Agent by the Borrower. The Agent will notify each Lender of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.


2.15    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation. Each Lender may, by written notice to the Agent and the Borrower
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.


2.16    Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the



17

--------------------------------------------------------------------------------


case of a Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a
payment of principal, interest or fees to the Agent for the account of the
Lenders, that it does not intend to make such payment, the Agent may assume that
such payment has been made. The Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption. If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Agent, the recipient of such payment shall, on
demand by the Agent, repay to the Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate per annum equal to (x) in the case of payment by
a Lender, the Federal Funds Effective Rate for such day for the first three (3)
days and, thereafter, the interest rate applicable to the relevant Loan or (y)
in the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.


2.17    Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender's obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances is suspended pursuant to Section 3.3, (b) any Lender
becomes a Defaulting Lender or (c) any Lender shall have a Scheduled Termination
Date that is earlier than the then-effective Final Termination Date (any Lender
so affected as described in subclauses (a), (b) or (c), an "Affected Lender"),
the Borrower may (but only, in the case of clause (a), if such amounts continue
to be charged or such suspension is still effective) elect to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower,
the Agent and the L/C Issuers shall agree, as of such date, to purchase for cash
the Credit Extensions due to the Affected Lender pursuant to an Assignment
Agreement substantially in the form of Exhibit A and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including,
without limitation, any payments due to such Affected Lender under Sections 3.1,
3.2 and 3.5, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans and L/C Obligations of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.


2.18    Extension of Final Termination Date. The Borrower may request a one-year
extension of each Lender's Scheduled Termination Date by submitting a request
for an extension to the Agent (an "Extension Request") no more than ninety (90)
days, but not less than sixty (60) days, prior to the then-effective Scheduled
Termination Date for each of the Lenders. Any Extension Request shall specify
the date (which must be at least thirty (30) days after the Extension Request is
delivered to the Agent but no later than thirty (30) days prior to the
then-effective Scheduled Termination Date for each of the Lenders) as of which
the Lenders must respond to such Extension Request (the "Response Date").
Promptly upon receipt of an Extension Request, the Agent shall notify each
Lender of the contents thereof. Each Lender shall, not later than the Response
Date for any Extension Request, deliver a written response to the Agent
approving or rejecting such Extension Request (and any Lender that fails to
deliver such a response by the Response Date shall be deemed to have rejected
such Extension Request). If (i) Lenders that collectively have a Pro Rata Share
of more than 50% approve an Extension Request (which approval shall be at the
sole discretion of each Lender) and (ii) all of the Aggregate Outstanding Credit
Exposure shall have been paid in full on the then-effective Scheduled
Termination Date for each of the Lenders, then the then-effective Final
Termination Date, and the Scheduled Termination Date for each such approving
Lender, shall be extended to the date that is 364 days after the then-effective
Final Termination Date or, if such date is not a Business



18

--------------------------------------------------------------------------------


Day, to the next preceding Business Day (but the then-effective Scheduled
Termination Date for each other Lender shall remain unchanged). The Agent shall
promptly (and in any event not later than twenty-five (25) days prior to the
then-effective Scheduled Termination Date for each of the Lenders) notify the
Borrower, in writing, of the Lenders' elections pursuant to this Section 2.18.
If Lenders that collectively have a Pro Rata Share of 50% or more reject an
Extension Request, then the Final Termination Date, and the Scheduled
Termination Date of each Lender, shall remain unchanged. The Borrower may elect
to replace any declining Lender under this Section 2.18 pursuant to the terms of
Section 2.17. Prior to the effectiveness of any Extension Request under this
Section 2.18, the Agent shall have received evidence, in form and substance
reasonably satisfactory to the Agent, that the Borrower has obtained the
approval of the Public Utility Commission of Oregon in connection with such
Extension Request.


2.19    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.19, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in U.S. dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitments, (x) the aggregate
outstanding amount of the Loans of any Lender, plus such Lender's Pro Rata Share
of the outstanding amount of all L/C Obligations, shall not exceed such Lender's
Commitment, (y) the outstanding amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the outstanding amount of L/C Obligations
of any L/C Issuer shall not exceed such L/C Issuer's L/C Commitment. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower's ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


(ii)    No L/C Issuer shall issue any Letter of Credit if:


(A)     subject to Section 2.19(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Commitments have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Commitments
have approved such expiry date.


(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator



19

--------------------------------------------------------------------------------


shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to borrowers generally;


(C)    except as otherwise agreed by the Agent and such L/C Issuer, such Letter
of Credit is in an initial stated amount less than $500,000;


(D)    such Letter of Credit is to be denominated in a currency other than U.S.
dollars;


(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(F)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.21(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.


(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article X with respect to any acts taken or omissions suffered by such
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term "Agent" as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.





20

--------------------------------------------------------------------------------


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the Agent
not later than 11:00 a.m. (New York time) at least five Business Days (or such
later date and time as the Agent and such L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may require. Additionally, the Borrower shall furnish
to the applicable L/C Issuer and the Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Agent may require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, such L/C Issuer will provide the Agent with a copy
thereof. Unless the applicable L/C Issuer has received written notice from any
Lender, the Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer's usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender's Pro Rata Share times
the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the "Non-Extension Notice Date") in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not



21

--------------------------------------------------------------------------------


permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.19(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Agent that the Required Lenders have elected not to permit such
extension or (2) from the Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.2 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Agent a true and complete copy of such Letter of Credit or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Agent thereof. Not later than 11:00 a.m. (New York time) on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an "Honor Date"), the Borrower shall reimburse such L/C Issuer
through the Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender's Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested an Advance of Loans that are Floating Rate Advances to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.6 for the
principal amount of Floating Rate Advances, but subject to the conditions set
forth in Section 4.2 (other than the delivery of a Loan Notice) and provided
that, after giving effect to such Advance, the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitments. Any notice given by the
applicable L/C Issuer or the Agent pursuant to this Section 2.19(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.19(c)(i) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable L/C Issuer at the Agent's Lending
Installation in an amount equal to its Pro Rata Share of the Unreimbursed Amount
not later than 1:00 p.m. (New York time)on the Business Day specified in such
notice by the Agent, whereupon, subject to the provisions of Section
2.19(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Floating Rate Advance to the Borrower in such amount. The Agent shall
remit the funds so received to the applicable L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Advance of Loans that are Floating Rate Advances because the conditions set
forth in Section 4.2 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate provided in Section 2.9. In such event, each Lender's
payment to the Agent for the account of the applicable L/C Issuer pursuant to
Section 2.19(c)(ii) shall be deemed payment in



22

--------------------------------------------------------------------------------


respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.19.


(iv)    Until each Lender funds its Loans or L/C Advance pursuant to this
Section 2.19(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender's Pro Rata Share
of such amount shall be solely for the account of such L/C Issuer.


(v)    Each Lender's obligation to make Loans or L/C Advances to reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.19(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender's obligation to make Loans pursuant to this Section 2.19(c) is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrower of a Borrowing Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the applicable
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.


(vi)    If any Lender fails to make available to the Agent for the account of
the applicable L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.19(c) by the time specified in
Section 2.19(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Loan included in the relevant Advance or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any Lender (through the Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.19(c), if the Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Agent), the Agent will distribute to such Lender its Pro Rata Share thereof
in the same funds as those received by the Agent.


(ii)    If any payment received by the Agent for the account of the applicable
L/C Issuer pursuant to Section 2.19(c)(i) is required to be returned under any
of the circumstances (including pursuant to any settlement entered into by such
L/C Issuer in its discretion), each Lender shall pay



23

--------------------------------------------------------------------------------


to the Agent for the account of such L/C Issuer its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy or similar debtor relief law; or


(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Agent, any of their respective affiliates, directors, officers,
trustees or employees, nor any correspondent, participant or assignee of the L/C
Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the



24

--------------------------------------------------------------------------------


approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct (such
gross negligence or willful misconduct as determined in a final, nonappealable
judgment by a court of competent jurisdiction); or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower's pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Agent, any of their respective
affiliates, directors, officers, trustees or employees, nor any correspondent,
participant or assignee of the L/C Issuers shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.19(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against a L/C Issuer, and a L/C
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer's willful
misconduct or gross negligence (as determined in a final, nonappealable judgment
by a court of competent jurisdiction) or such L/C Issuer's willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuers may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.


(h)    Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Pro Rata Share a Letter of Credit
fee (the "Letter of Credit Fee") for each Letter of Credit equal to the
Applicable Margin times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to this Section 2.19 shall be payable, to the
maximum extent permitted by applicable law, to the other Lenders in accordance
with the upward adjustments in their respective Pro Rata Shares allocable to
such Letter of Credit pursuant to Section 2.21(a)(iv), with the balance of such
fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 9.15. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Default exists, all Letter
of Credit Fees shall accrue at the rate set forth in Section 2.9 for Letter of
Credit Fees.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum agreed by the Borrower and the applicable L/C Issuer in writing, computed



25

--------------------------------------------------------------------------------


on the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 9.15. In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.


2.20    Cash Collateral.


(a)    Certain Credit Support Events. Upon the request of the Agent or any L/C
Issuer (i) if such L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Agent or any L/C Issuer, the Borrower shall deliver to the Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent, the L/C
Issuers and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.20(c). If at any time the Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Agent as herein provided, or that the total amount of such Cash Collateral
is less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Agent, pay or provide to the Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.20 or Sections
2.7, 2.19, 2.21 or 8.1 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued



26

--------------------------------------------------------------------------------


on such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 12.3(a)) or (ii) the Agent's good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Unmatured Default or Default (and following
application as provided in this Section 2.20 may be otherwise applied in
accordance with this Agreement), and (y) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.21    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)    Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8.1 or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 11.1), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any L/C Issuer hereunder; third, if so determined by the Agent or requested by
any L/C Issuer, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Unmatured Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the L/C Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any L/C Issuer against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Unmatured Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata



27

--------------------------------------------------------------------------------


basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any facility fee pursuant to Section 2.5 for any period during which
that Lender is a Defaulting Lender except to the extent allocable to the sum of
(1) the outstanding amount of the Loans funded by it and (2) its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.7, Section 2.19, Section 2.20, or Section
2.21(a)(ii), as applicable (and the Borrower shall (A) be required to pay to
each L/C Issuer the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.19(h).


(iv)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Sections 2.19, the "Pro
Rata Share" of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Unmatured Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate outstanding amount of the Loans of that Lender.


(b)    Defaulting Lender Cure. If the Borrower, the Agent and the L/C Issuers
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Pro Rata Shares (without giving effect
to Section 2.21(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.


ARTICLE III

YIELD PROTECTION; TAXES


3.1    Yield Protection. If, on or after the date of this Agreement, any Change
in Law:


(i)    subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than in each case with
respect to Excluded Taxes) to any



28

--------------------------------------------------------------------------------


Lender in respect of its Eurodollar Loans or


(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or


(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans or interest
received by it, by an amount deemed material by such Lender,


and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Eurodollar Loans, Commitment or to reduce the return received by such Lender
or applicable Lending Installation in connection with such Eurodollar Loans or
Commitment, then, within fifteen (15) days of demand by such Lender, the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.


3.2    Changes in Capital Adequacy Regulations. If a Lender determines that the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change in Law, then, within fifteen (15) days of
demand by such Lender, the Borrower shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
(after taking into account such Lender's policies as to capital adequacy).


3.3    Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if (y) the Required Lenders determine that (i)
deposits of a type and maturity appropriate to match fund Eurodollar Advances
are not available or (ii) the interest rate applicable to Eurodollar Advances
does not accurately reflect the cost of making or maintaining Eurodollar
Advances, then the Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.


3.4    Funding Indemnification. If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made, continued or prepaid, or a Floating Rate Advance is not converted into a
Eurodollar Advance, on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.


3.5    Taxes.


(i)    All payments by the Borrower to or for the account of any Lender or the
Agent hereunder shall be made free and clear of and without deduction for any
and all Taxes, except to the



29

--------------------------------------------------------------------------------


extent such Lender is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement but fails to properly and
timely complete and execute documentation as provided in Section 3.5(iv) or
Section 3.5(vi), as the case may be. Subject to each Lender's and the Agent's
compliance with Section 3.5(iv) and Section 3.5(vi), if the Borrower or the
Agent shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender or the Agent, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower or the
Agent, as applicable, shall make such deductions, (c) the Borrower or the Agent,
as applicable, shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty (30)
days after such payment is made.


(ii)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise (but excluding Excluded Taxes)
or property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution or delivery of, or otherwise with respect to,
this Agreement ("Other Taxes").


(iii)    Except as otherwise provided herein, the Borrower hereby agrees to
indemnify the Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Agent or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided that the Borrower shall not be required to indemnify
the Agent or any Lender for interest, penalties or associated expenses described
in the foregoing if such liability is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the party seeking indemnification. Payments due under
this indemnification shall be made within thirty (30) days of the date the Agent
or such Lender makes demand therefor pursuant to Section 3.6.


(iv)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a "Non-U.S. Lender") agrees that it will,
not less than ten (10) Business Days after the date of this Agreement (or, if
later, ten (10) Business Days after such Lender shall become a Lender pursuant
to Section 12.3), deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes and is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States



30

--------------------------------------------------------------------------------


federal income tax.


(v)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.


(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax, including backup withholding, with respect to payments under
this Agreement pursuant to the law of any relevant jurisdiction or any treaty
shall deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In the event such Lender has failed timely to
provide the Borrower (with a copy to the Agent) with such properly completed and
executed documentation, such Lender shall not be entitled to indemnification
under this Section 3.5 with respect to Taxes withheld to the extent such Taxes
would have been reduced or exempt from withholding had such properly completed
and executed documentation been timely provided to the Borrower (with a copy to
the Agent).


(vii)    If the U.S. Internal Revenue Service or any other Governmental
Authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent); provided that no Lender shall be
required to indemnify the Agent for any of the foregoing to the extent the
failure of the Agent to withhold tax from amounts paid to or for the account of
any Lender is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent. The obligations of the Lenders under this Section 3.5(vii) shall
survive the payment of the Obligations and termination of this Agreement.


(viii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to



31

--------------------------------------------------------------------------------


determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (viii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.


3.6    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
notify the Borrower of any amounts due under Section 3.1, 3.2, 3.4 or 3.5 as
soon as reasonably practicable and, thereafter, deliver a written statement of
such Lender to the Borrower (with a copy to the Agent) as to the amount due, if
any, under such Section(s). Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.




ARTICLE IV

CONDITIONS PRECEDENT


4.1    Effectiveness. This Agreement shall become effective on the date (the
"Effective Date") on or before December 15, 2011 that all of the following
conditions have been satisfied: (a) the Agent shall have received all fees and
other amounts due and payable by the Borrower on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder and (b) the
Agent shall have received (with sufficient copies for the Lenders) each of the
following:


(i)    Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of existence, certified by the
appropriate governmental officer in its jurisdiction of incorporation.


(ii)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its bylaws and of its Board of Directors' resolutions authorizing
the execution of the Loan Documents by the Borrower.


(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the officers of the Borrower authorized to sign the Loan
Documents, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower.


(iv)    A certificate, signed by the chief financial officer or the controller
of the Borrower, stating, as of the Effective Date, that (A) no Default or
Unmatured Default has occurred and is continuing, (B) the Borrower is in
compliance with Section 6.11 and setting forth in reasonable detail the
calculation of the ratio set forth therein, determined as of September 30, 2011,
and (C) the



32

--------------------------------------------------------------------------------


representations and warranties contained in Article V are true and correct.


(v)    A written opinion of counsel to the Borrower, substantially in the form
of Exhibit B.


(vi)    Evidence, in form and substance satisfactory to the Agent, that the
Borrower has obtained all governmental approvals, if any, necessary for it to
enter into the Loan Documents.


(vii)    A Note executed by the Borrower in favor of each Lender that has
requested a Note pursuant to Section 2.11.


(viii)    Evidence, in form and substance satisfactory to the Agent, that all
outstanding amounts under that certain Credit Agreement, dated as of December 4,
2009, among the Borrower, the lenders party thereto and Bank of America, as
administrative agent and that certain Credit Agreement, dated as of June 12,
2009, between the Borrower and Barclays Bank PLC shall have been repaid and all
commitments thereunder terminated.


(ix)    Such other documents as any Lender or its counsel may have reasonably
requested.


Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.


4.2    Each Credit Extension. The Lenders shall not be required to make any
Credit Extension unless on the applicable date of such Credit Extension:


(i)    No Default or Unmatured Default exists or will result after giving effect
to such Credit Extension.


(ii)    The representations and warranties contained in Article V (other than
Section 5.10) are true and correct in all material respects as of the date of
such Credit Extension except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects on and as
of such earlier date.


Each request for a Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.




ARTICLE V

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders as follows:


5.1    Corporate Existence. Each of the Borrower and its Significant
Subsidiaries: (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its Property and carry
on its business as now being



33

--------------------------------------------------------------------------------


conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.


5.2    Litigation and Contingent Obligations. To the Borrower's knowledge, there
are not, in any court or before any arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or threatened in
writing (a) against or affecting (except as disclosed in the Disclosure
Documents or on Schedule 5.2) the Borrower or any Significant Subsidiary or any
of their respective businesses or properties except actions, suits or
proceedings that there is no material likelihood would, singly or in the
aggregate, have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extension or (b) affecting in an adverse manner
the binding nature, validity or enforceability of any Loan Document as an
obligation of the Borrower involving the Borrower or any Significant Subsidiary
or any of their respective businesses or properties or, to the Borrower's
knowledge, otherwise.


5.3    No Breach. None of the execution and delivery of this Agreement, any
other Loan Document, the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof will
conflict with or result in a breach of, or require any consent under, the
Articles of Incorporation or Bylaws of the Borrower, or (except for an order of
the Public Utility Commission of Oregon, which order has been obtained and is in
full force and effect) any applicable law, rule or regulation, or any order,
writ, injunction or decree of any court or Governmental Authority, or any
agreement or instrument to which the Borrower or any of its Significant
Subsidiaries is a party or by which it is bound or to which it is subject, or
constitute a default under any such agreement or instrument, or result in the
creation or imposition of any Lien upon any of the revenues or assets of the
Borrower or any of its Significant Subsidiaries pursuant to the terms of any
such agreement or instrument.


5.4    Corporate Action. Except for any increase in the Aggregate Commitment
pursuant to Section 2.3(a), the Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Loan Documents; the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents have been duly
authorized by all necessary corporate action on its part; and this Agreement has
been duly and validly executed and delivered by the Borrower and constitutes its
legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy
laws or similar laws of general applicability affecting creditors' rights.  


5.5    Approvals. Except for any increase in the Aggregate Commitment pursuant
to Section 2.3(a) and any extension of the Scheduled Termination Date pursuant
to Section 2.18, the Borrower has obtained all Governmental Approvals from, and
has made or will timely make all filings and registrations with any federal,
state or local governmental or regulatory authority or agency that has authority
over the Borrower or any of its Significant Subsidiaries, that are necessary for
the execution, delivery or performance by the Borrower of this Agreement and
each other Loan Document or for the validity or enforceability hereof or
thereof, and such Governmental Approvals, filings and registrations are and
shall continue to be in full force and effect (it being understood that the
Borrower may be required to make customary filings with the SEC and other
governmental or regulatory authorities or agencies disclosing the existence
and/or material terms of this Agreement, but failure to make any such filing
shall not affect the validity or enforceability hereof or of any other Loan
Document).


5.6    Use of Loans. Neither the Borrower nor any of its Significant
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, as defined in Regulation U, and
no part of the proceeds of any Loan hereunder will be used to buy or carry any
Margin Stock. No part of the



34

--------------------------------------------------------------------------------


proceeds of any Loan hereunder will be used to acquire stock of any corporation
the board of directors of which has publicly stated its opposition to such
acquisition or fails to endorse such acquisition.


5.7    ERISA. Except as disclosed in the Disclosure Documents, the Borrower and
its Significant Subsidiaries and, to the knowledge of the Borrower, the other
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Benefit Plan of the
Borrower or any ERISA Affiliate; the Benefit Plans of the Borrower and its
Significant Subsidiaries and, to the knowledge of the Borrower, of the other
ERISA Affiliates are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code or any non-compliance is not
reasonably expected to result in a Material Adverse Effect; and the Borrower and
its Significant Subsidiaries and, to the knowledge of the Borrower, the other
ERISA Affiliates have not incurred any liability to the PBGC (other than
liability for premium payments which are paid when due) or to such Benefit Plan
which, individually or in the aggregate, exceeds $10,000,000. Without limiting
the generality of the foregoing, except as disclosed in the Disclosure
Documents, the Borrower has not received notice with respect to any of the
foregoing events with respect to any ERISA Affiliate or such Benefit Plan.


5.8    Taxes. United States Federal income tax returns of the Borrower and its
Significant Subsidiaries have been examined and closed through the period ended
December 31, 2008 except for the United States Federal income tax returns for
the fiscal year ended December 31, 2006. The Borrower and its Significant
Subsidiaries have filed all United States Federal and state income tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any of
its Significant Subsidiaries, except such taxes, if any, as are being contested
in good faith and by proper proceedings or the non-payment of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Significant Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Borrower, adequate.


5.9    Subsidiaries. Schedule 5.9 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization, the percentage of their respective capital stock
or other ownership interests owned by the Borrower or other Subsidiaries and
identifying which Subsidiaries are Significant Subsidiaries. All of the issued
and outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
nonassessable.


5.10    No Material Adverse Change. Since September 30, 2011, there has been no
change in the business or financial condition of the Borrower and its
Significant Subsidiaries from that reflected in the Borrower's Quarterly Report
on Form 10-Q for the quarter ended September 30, 2011, which would reasonably be
expected to have a Material Adverse Effect.


5.11    Financial Statements. The Borrower has furnished the Disclosure
Documents to the Lenders prior to the date hereof. The financial statements
contained in the Disclosure Documents and all financial statements furnished
pursuant to Section 6.9(i) or (ii) fairly present in all material respects, in
accordance with Agreement Accounting Principles, the consolidated financial
position of the Borrower and its Subsidiaries as at their respective dates and
the consolidated results of operations, retained earnings and, as applicable,
changes in financial position or cash flows of the Borrower and its Subsidiaries
for the respective periods to which such statements relate.


5.12    No Material Misstatements. None of the following contained, contains or
will contain as of the date thereof any material misstatement of fact or
omitted, omits or will omit as of the date thereof to



35

--------------------------------------------------------------------------------


state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading:


(i)    the Disclosure Documents (excluding any exhibits referred to in any such
Disclosure Documents);


(ii)    any report delivered to the Agent or any Lender pursuant to Section
6.9(i) or (ii) (excluding exhibits referred to in any such report); or


(iii)    to the best knowledge of the Borrower, the Confidential Information
Memorandum, dated November 2011, delivered by the Borrower to the Lenders (when
read in conjunction with the items referred to in (i) and (ii) above).


To the best knowledge of the Borrower, no other written information delivered to
the Agent or any Lender pursuant to Section 6.9 contained, contains or will
contain as of the date thereof any material misstatement of fact.


5.13    Properties. As of the date of this Agreement, the Borrower has good
right or title to all of its Properties to the extent reflected in the
Disclosure Documents, except for minor restrictions, reservations and defects
which do not in any substantial way interfere with the Borrower's ability to
conduct its business as now conducted and except for such assets as have been
disposed of since September 30, 2011 in transactions of the types described in
Sections 6.13(a), (b) and (c), and all such Properties are free and clear of any
Liens, except as permitted by Section 6.10.


5.14    Environmental Matters. Except as described in the Disclosure Documents,
to the best of Borrower's knowledge, no event has occurred and no condition
exists related to Environmental Laws which would reasonably be expected to have
a Material Adverse Effect. Except as otherwise described in the Disclosure
Documents, neither the Borrower nor any Subsidiary has received any notice from
a federal or state governmental agency to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
would reasonably be expected to have a Material Adverse Effect.


5.15    Investment Company Act. Neither the Borrower nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.




ARTICLE VI

COVENANTS


So long as any Bank has any Commitment hereunder or any Obligations are
outstanding, the Borrower shall, unless the Required Lenders otherwise consent
in writing:


6.1    Preservation of Existence and Business. Preserve and maintain, and cause
each Significant Subsidiary to preserve and maintain, its corporate existence
and all of its material rights, privileges, licenses and franchises, except as
permitted by Section 6.12, and carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.





36

--------------------------------------------------------------------------------


6.2    Preservation of Property. Maintain, and cause each Significant Subsidiary
to maintain, all of its Property used or useful in its business in good working
order and condition, ordinary wear and tear excepted (it being understood that
this covenant relates only to the good working order and condition of such
Property and shall not be construed as a covenant of the Borrower not to dispose
of any such Property by sale, lease, transfer or otherwise or to discontinue
operation thereof if the Borrower reasonably determines that such
discontinuation is necessary).


6.3    Payment of Taxes. Pay, and cause each Significant Subsidiary to pay,
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any of its Property,
before the same shall become in default; provided that neither the Borrower nor
any Significant Subsidiary shall be required to pay any such tax, assessment,
charge or levy (i) in an amount in excess of the amount shown on any related tax
return (the Borrower having a reasonable basis for the position reflected
therein) or (ii) that is being contested in good faith by appropriate
proceedings and with respect to which the Borrower has set aside on its books,
in accordance with Agreement Accounting Principles, adequate reserves, or (iii)
so long as such tax, assessment, charge or levy, if sustained, would not have a
Material Adverse Effect.


6.4    Compliance with Applicable Laws and Contracts. Comply, and cause each
Significant Subsidiary to comply, with the requirements of all applicable laws,
rules or regulations, Governmental Approvals, and orders, writs, injunctions or
decrees of any court or Governmental Authority, including, without limitation,
Environmental Laws, if failure to comply with such requirements would have a
Material Adverse Effect or an adverse effect on the binding nature, validity or
enforceability of any Loan Document as an obligation of the Borrower.


6.5    Preservation of Loan Document Enforceability. Take all reasonable actions
(including obtaining and maintaining in full force and effect consents and
Governmental Approvals), and cause each Significant Subsidiary to take all
reasonable actions, that are required so that its obligations under the Loan
Documents will at all times be legal, valid and binding and enforceable  against
it in accordance with their respective terms.




6.6    Insurance. Maintain, and cause each Significant Subsidiary to maintain,
with responsible insurance companies, or through the Borrower's program of
self-insurance, insurance coverage against at least such risks and in at least
such amounts as is customarily maintained by similar businesses, or as may be
required by any applicable law, rule or regulation, any Governmental Approval,
or any order, writ, injunction or decree of any court or Governmental Authority.


6.7    Use of Proceeds. Use, directly or indirectly, the proceeds of the Loans
for general corporate purposes of the Borrower (in compliance with all
applicable legal and regulatory requirements), including, without limitation, to
provide back-up liquidity for the short-term Indebtedness of the Borrower, to
support commercial paper, to refinance existing Indebtedness of the Borrower,
and to support collateral requirements under the Borrower's energy purchase and
sale agreements.


6.8    Visits, Inspections and Discussions. Permit, and cause each Significant
Subsidiary to permit, representatives of the Agent or of any Lender with a
Commitment of at least $5,000,000 (provided, however, that Lenders with a
Commitment of less than $5,000,000 shall be permitted to exercise rights under
this Section 6.8 if such right is exercised jointly with the Agent or a Lender
with a Commitment of at least $5,000,000), and subject in all cases to such
Lender being bound by the confidentiality provisions of Section 9.1, during
normal business hours and upon reasonable prior written notice to the Borrower:


(i)    if no Default or Unmatured Default shall exist and be continuing, to
visit the principal



37

--------------------------------------------------------------------------------


office of the Borrower, to discuss its business and affairs with its officers
and independent certified accountants (provided that the Borrower shall be
permitted to attend any such discussions with such accountants), and to visit
its material Property, all to the extent reasonably requested by the Agent or
such Lender; provided that such visits and discussions shall in no event occur
more frequently than once during any calendar year; provided, further that the
Borrower reserves the right to restrict access to any of its generating
facilities in accordance with reasonably adopted procedures relating to safety
and security, and to the extent reasonably requested to maintain normal
operations of the Borrower; and provided, further, that, Sections 9.6 and 10.8
hereof notwithstanding, the costs and expenses incurred by any Lender or the
Agent or their agents or representatives in connection with any such visits or
discussions shall be solely for the account of such Lender or the Agent, as
applicable; and


(ii)    if a Default or Unmatured Default shall exist and be continuing, to
visit and inspect its Property, to examine, copy and make extracts from its
books and records, and to discuss its business and affairs with its officers and
independent certified accountants, all to the extent reasonably requested by
such Lender or the Agent, as often as may be reasonably requested; provided that
the Borrower reserves the right to restrict access to any of its generating
facilities in accordance with reasonably adopted procedures relating to safety
and security, and to the extent reasonably requested to maintain normal
operations of the Borrower.


6.9    Information to Be Furnished. Furnish to the Agent and, if requested by
any Lender, furnish to such Lender:


(i)    Form 10-Q; Quarterly Financial Statements. Promptly after filing and in
any event within sixty (60) days after the close of each of the first three
quarterly accounting periods in each fiscal year of the Borrower, a copy of the
Quarterly Report on Form 10-Q (or any successor form) for the Borrower for such
quarter.


(ii)    Form 10-K; Year-End Financial Statements; Accountants' Certificates.
Promptly after filing and in any event within one hundred twenty (120) days
after the end of each fiscal year of the Borrower, the Annual Report on Form
10-K (or any successor form) for the Borrower for such year.


(iii)    Officer's Certificate as to Calculations. At the time that financial
statements are furnished pursuant to Section 6.9(i) or (ii), a certificate of
the Chief Financial Officer, the Treasurer, an Assistant Treasurer or any other
financial officer of the Borrower substantially in the form of Exhibit C.


(iv)    Requested Information. From time to time, such other information
regarding the business, affairs, insurance or financial condition of the
Borrower or any of its Subsidiaries (including, without limitation, any Benefit
Plan and any reports of other information required to be filed under ERISA) as
any Lender or the Agent may reasonably request.


(v)    Notice of Defaults, Material Adverse Changes and Other Matters. Promptly
upon (and in any event within three (3) Business Days after) becoming aware
thereof, notice of:


(a)    any Default or Unmatured Default, and


(b)    any circumstance that has resulted in a Material Adverse Effect or an
adverse effect on the binding nature, validity or enforceability of any Loan
Document as an obligation



38

--------------------------------------------------------------------------------


of the Borrower.


The Borrower may furnish information, documents and other materials that it is
obligated to furnish to the Agent pursuant to the Loan Documents, including all
items described above in this Section 6.9 and all other notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any communication that (i) relates to a
request for a new, or the conversion or continuation of an existing, Loan, (ii)
relates to the payment of any amount due under this Agreement prior to the
scheduled date therefor or any reduction of the Commitments, (iii) provides
notice of any Default or Unmatured Default or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement or any
Loan hereunder (any non-excluded communication described above, a
"Communication"), electronically (including by posting such documents, or
providing a link thereto, on the Borrower's Internet website). Notwithstanding
the foregoing, the Borrower agrees that, to the extent requested by the Agent,
it will continue to provide "hard copies" of Communications to the Agent.


The Borrower further agrees that the Agent may make Communications available to
the Lenders by posting such Communications on IntraLinks or a substantially
similar secure electronic delivery system (the "Platform").


THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE". THE AGENT DOES NOT WARRANT
THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATION OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY
COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT IN CONNECTION WITH ANY COMMUNICATION OR THE
PLATFORM. IN NO EVENT SHALL THE AGENT HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER'S OR THE AGENT'S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH PERSON'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT
LIMITING THE FOREGOING, UNDER NO CIRCUMSTANCES SHALL THE AGENT BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF
THE PLATFORM OR THE BORROWER'S OR THE AGENT'S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET.


Each Lender agrees that notice to it (as provided in the next sentence)
specifying that a Communication has been posted to the Platform shall constitute
effective delivery of such Communication to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Agent from time to time of the
e-mail address to which the foregoing notice may be sent and (ii) that such
notice may be sent to such e-mail address. For the avoidance of doubt, the
failure of the Agent to provide notice to the Lenders as explicitly required by
this Agreement shall not affect the validity or binding nature of a related
notice delivered to the Agent by the Borrower; provided, that the Borrower shall
remain obligated to provide notice directly to the Agent and/or Lenders when and
as required by this Agreement.


6.10    Liens. Not, and not permit any Significant Subsidiary to, suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, except this Section 6.10 shall not apply to:





39

--------------------------------------------------------------------------------


(i)    Liens for taxes, assessments or charges imposed on the Borrower or any
Subsidiary or any of their property by any Governmental Authority not yet due or
which are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower or any
of its Subsidiaries, as the case may be, in accordance with Agreement Accounting
Principles;


(ii)    Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's, repairmen's or other like Liens incurred in the ordinary course
of business and securing obligations that are not yet due or that are being
contested in good faith by appropriate proceedings, and Liens arising out of
judgments or awards which secure payment of legal obligations that would not
constitute a Default under Section 7.9;


(iii)    pledges or deposits in connection with worker's compensation,
unemployment insurance and other social security laws, or to secure the
performance of bids, tenders contracts (other than for borrowed money), leases,
statutory obligations, surety or appeal bonds, or indemnity, performance or
other similar bonds, in the ordinary course of business;


(iv)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;


(v)    the Lien of the Indenture of Mortgage and Deed of Trust dated July 1,
1945, as supplemented and in effect from time to time, from the Borrower to HSBC
Bank USA (f/k/a Marine Midland Bank, N.A.) (the "Mortgage");


(vi)    Permitted Encumbrances (as defined in Section 1.11 of the Mortgage);


(vii)    Liens securing the payment of Tax-Free Debt, provided that each such
Lien shall extend only to the property, and proceeds thereof, being financed by
the Tax-Free Debt secured thereby;


(viii)    Liens on or over the whole or any part of the assets of the Borrower
as security for any indebtedness owing by the Borrower to any Subsidiary whose
primary function is that of acting as a financing Subsidiary of the Borrower and
consisting of one or more loans made to the Borrower by such Subsidiary and
repayable on the same date as a loan or other indebtedness incurred by such
Subsidiary; provided that the aggregate principal amount of the indebtedness
secured by all such Liens shall not exceed the aggregate principal amount of all
such indebtedness incurred by such Subsidiary; and provided further that the
aggregate principal amount of the indebtedness secured by all such Liens shall
not exceed $100,000,000;


(ix)    Liens over all or any part of the assets of the Borrower or any
Subsidiary constituting a specific construction project or generating plant as
security for any indebtedness incurred for the purpose of financing all or such
part, as the case may be, of such construction project or generating plant, and
Liens and charges incidental to such construction;


(x)    the right reserved to, or vested in, any municipality or public authority
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to purchase or



40

--------------------------------------------------------------------------------


recapture or designate a purchaser of any property;


(xi)    Liens on property or assets of any Subsidiary in favor of the Borrower;


(xii)    Liens with respect to which cash in the amount of such Liens has been
deposited with the Agent;


(xiii)    Liens on or over specific assets hereafter acquired which are created
or assumed contemporaneously with, or within one hundred twenty (120) days
after, such acquisition, for the sole purpose of financing or refinancing the
acquisition of such assets;


(xiv)    Liens on conservation investment assets as security for obligations
incurred in financing or refinancing bondable conservation investments in
accordance with Oregon Revised Statutes Section 757.400-450;


(xv)    Liens on cash collateral deposited by the Borrower with counterparties
in the ordinary course of the Borrower's purchase and sale of electric energy,
coal, oil and natural gas; and


(xvi)    Liens, in addition to those listed in clauses (i) through (xv) above,
incurred in the ordinary course of the Borrower's business that in the aggregate
do not exceed $20,000,000.


6.11    Indebtedness to Capitalization Ratio. Not permit the aggregate
outstanding principal amount of all Consolidated Indebtedness to exceed 65% of
Total Capitalization as of the end of any fiscal quarter.


6.12    Merger or Consolidation. Not merge with or into or consolidate with or
into any other corporation or entity, unless (i) immediately after giving effect
thereto, no event shall occur and be continuing that would constitute a Default
or Unmatured Default, (ii) the surviving or resulting person, as the case may
be, if not the Borrower, assumes by operation of law or agrees in writing to pay
and perform all of the obligations of the Borrower hereunder, (iii) the
surviving or resulting person, as the case may be, qualifies or is qualified to
do business in the State of Oregon, and (iv) the consolidated net worth (as
determined in accordance with Agreement Accounting Principles) of the surviving
or resulting Person, as the case may be, would be at least equal to the
consolidated net worth of the Borrower immediately prior to such merger or
consolidation.


6.13    Disposition of Assets. Not sell, lease, assign, transfer or otherwise
dispose of any Property or any interest therein, except that this Section 6.13
shall not apply to (a) any disposition of any Property or any interest therein
in the ordinary course of business, (b) any disposition of obsolete or retired
Property not used or useful in its business, (c) any disposition of any Property
or any interest therein (i) for cash or cash equivalent or (ii) in exchange for
utility plant, equipment or other utility assets, other than notes or other
obligations, in each case equal to the fair market value (as determined in good
faith by the Board of Directors of the Borrower) of such Property or interest
therein, and provided that such disposition does not constitute a disposition of
all or substantially all of the Property of the Borrower and (d) any disposition
of any Property or any interest therein in exchange for notes or other
obligations substantially equal to the fair market value (as determined in good
faith by the Board of Directors of the Borrower) of such asset or interest
therein, provided that the aggregate amount of notes or other obligations
received after the date hereof from any one obligor in one transaction or a
series of transactions shall not exceed 15% of the net asset value of the
Borrower.







41

--------------------------------------------------------------------------------


ARTICLE VII

DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


7.1    Any representation or warranty made or deemed made by the Borrower or any
of its Subsidiaries to the Lenders or the Agent under or in connection with this
Agreement, any Loan, or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made.


7.2    Nonpayment of principal of any Loan or any L/C Obligation when due, or
nonpayment of interest upon any Loan, L/C Obligation or of any facility fee or
other Obligation under any of the Loan Documents within five (5) days after the
same becomes due.


7.3    The breach by the Borrower of any of the terms or provisions of Sections
6.1 (with respect to the Borrower), 6.7, 6.9(v)(a), 6.10, 6.11, 6.12, or 6.13.


7.4    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Agent or any Lender.


7.5    (a) To the extent not waived, or if applicable, cured, (i) the failure of
the Borrower or any Subsidiary to pay when due any Indebtedness aggregating in
excess of $10,000,000 ("Material Indebtedness"); (ii) the default by the
Borrower or any Significant Subsidiary in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or (iii) any Material Indebtedness of the Borrower
or any Significant Subsidiary shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or (b) the Borrower or any of its
Significant Subsidiaries shall not pay, or shall admit in writing its inability
to pay, its debts generally as they become due.


7.6    The Borrower or any Significant Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.


7.7    Without the application, approval or consent of the Borrower or the
applicable Significant Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or such Significant
Subsidiary or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against the Borrower or such Significant
Subsidiary and such appointment continues



42

--------------------------------------------------------------------------------


undischarged or such proceeding continues undismissed or unstayed for a period
of thirty (30) consecutive days.


7.8    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of
Property of the Borrower and its Significant Subsidiaries which, when taken
together with all other Property of the Borrower and its Significant
Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.


7.9    The Borrower or any Significant Subsidiary shall fail within sixty (60)
days to pay, bond or otherwise discharge in accordance with its terms one or
more (i) judgments or orders for the payment of money in excess of $10,000,000
(or the equivalent thereof in currencies other than U.S. Dollars) in the
aggregate, or (ii) nonmonetary judgments or orders which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.


7.10    Except as disclosed in the Disclosure Documents, the Borrower or any
ERISA Affiliate incurs any liability to the PBGC (other than liability for
premium payments which are paid when due) or a Benefit Plan pursuant to Title IV
of ERISA or the Borrower or any ERISA Affiliate incurs any withdrawal liability
pursuant to Title IV of ERISA with respect to a Benefit Plan or Multiemployer
Benefit Plan (determined as of the date of notice of such withdrawal liability)
in excess of $10,000,000.


ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1    Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the Commitment of each Lender hereunder shall
automatically terminate, the Obligations shall immediately become due and
payable and the Borrower shall automatically be required to Cash Collateralize
the L/C Obligations, in each case without further act of the Agent or any Lender
and without any election or action on the part of the Agent or any Lender. If
any other Default occurs, the Required Lenders (or the Agent with the consent of
the Required Lenders) may (i) terminate or suspend the Aggregate Commitments,
(ii) declare the Obligations to be due and payable or (iii) require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof), or all of the foregoing, whereupon such Aggregate
Commitments shall be immediately terminated or suspended and/or the Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives.


8.2    Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall, without
the consent of all of the Lenders affected thereby:


(i)    Extend the final maturity of any Loan to a date after the Final
Termination Date, or forgive all or any portion of the principal amount thereof,
or reduce the rate or extend the time of payment of interest or fees thereon.


(ii)    Reduce the percentage specified in the definition of Required Lenders.



43

--------------------------------------------------------------------------------




(iii)    Extend the Final Termination Date (except as provided in Section 2.18),
increase the amount of the Commitment of any Lender hereunder or permit the
Borrower to assign its rights under this Agreement.


(iv)    Amend this Section 8.2.


(v)    Amend Section 11.2.


No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment, waiver or
consent shall affect the rights or duties of the L/C Issuers under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by them without the written consent of the L/C Issuers. The Agent may
waive payment of any fee required under Section 12.3(a)(iv) without obtaining
the consent of any other party to this Agreement.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.


8.3    Preservation of Rights. No delay or omission of the Lenders or the Agent
to exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations have been
paid in full.




ARTICLE IX

GENERAL PROVISIONS


9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.


9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.


9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding



44

--------------------------------------------------------------------------------


among the Borrower, the Agent and the Lenders and supersede all prior agreements
and understandings among the Borrower, the Agent and the Lenders relating to the
subject matter thereof (including the indemnity, confidentiality, advisory and
fiduciary provisions in that certain commitment letter dated as of November 4,
2011 among the Borrower, Bank of America, Barclays Bank PLC and the Arrangers),
other than documentation of the fees described in Sections 2.5 and 10.13.


9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided that the parties hereto
expressly agree that the Arrangers shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.


9.6    Expenses; Indemnification.


(i)    The Borrower shall reimburse the Agent and the Arrangers for all
reasonable costs, internal charges and out of pocket expenses (including
attorneys' fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent, and any fees for the IntraLinks electronic delivery
system) paid or incurred by the Agent or the Arrangers in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration of the Loan Documents. The Borrower also agrees
to reimburse the Agent, the Arrangers, the L/C Issuers and the Lenders for all
reasonable costs, internal charges and out of pocket expenses (including
attorneys' fees and time charges of attorneys for the Agent, the Arrangers, the
L/C Issuers and the Lenders, which attorneys may be employees of the Agent, the
Arrangers or the Lenders) paid or incurred by the Agent, any Arranger, any L/C
Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents.


(ii)    The Borrower hereby further agrees to indemnify the Agent, each
Arranger, each L/C Issuer, each Lender, their respective affiliates, and each of
their directors, officers, trustees and employees against all losses, claims,
damages, penalties, judgments, liabilities and reasonable expenses (including,
without limitation, all reasonable expenses of litigation or preparation
therefor whether or not the Agent, any Arranger, any L/C Issuer, any Lender or
any affiliate is a party thereto and whether or not such investigation,
litigation or proceeding is brought by you, your equityholders or creditors or
any other party) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the application of the proceeds of any Credit Extension hereunder
except to the extent that they are determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the party seeking indemnification. The obligations of
the Borrower under this Section 9.6 shall survive the termination of this
Agreement.


9.7    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.


9.8    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
at any time any change in the Agreement Accounting Principles would affect the



45

--------------------------------------------------------------------------------


computation of the financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in the Agreement Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with the Agreement
Accounting Principles prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in the Agreement Accounting Principles.


9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
Without limiting the foregoing provisions of this Section 9.9, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by bankruptcy or other similar debtor relief
laws, as determined in good faith by the Agent or the L/C Issuers, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


9.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the Arrangers and the Agent on the other hand shall be
solely that of borrower and lender. None of the Agent, any Arranger or any
Lender shall have any fiduciary responsibilities to the Borrower. None of the
Agent, any Arranger or any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower's business or operations. The Borrower agrees that none of the
Agent, any Arranger or any Lender shall have liability to the Borrower for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, except to the extent determined in a final non-appealable judgment by
a court of competent jurisdiction. Neither the Agent, any Arranger or any Lender
nor the Borrower shall have any liability with respect to, and the Borrower
(with respect to the Agent, each Arranger and each Lender) and the Agent, each
Arranger and each Lender (with respect to the Borrower) hereby waives, releases
and agrees not to sue for any special, indirect or consequential damages
suffered by any such party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.


9.11    Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii)
permitted by Section 12.4, (viii) to rating agencies if required by such
agencies in connection with a rating relating to the Advances hereunder, and
(ix) to the extent required in connection with the exercise of any remedy or any
enforcement of this Agreement by such Lender or the Agent; provided that, in the
case of clauses (i), (ii), (vi) and (vii), the recipient of such information
shall be advised that the information is confidential and shall agree to be
bound by the confidentiality obligations of this Section 9.11; and provided
further, that in the case of clauses (i) and (ii), the recipient needs to know
such information in connection with such Lender's or applicable Transferee's
exercise of rights and performance of obligations under this Agreement.



46

--------------------------------------------------------------------------------




Any Person required to maintain the confidentiality of confidential information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such confidential information as such Person
would accord to its own confidential information.


Each of the Agent and the Lenders acknowledges that (a) the confidential
information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States federal and state securities laws.


9.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extension provided
for herein.


9.13    No Advisory or Fiduciary Relationship.


9.14    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower's name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower's name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the Borrower.
The Agent and the Lenders may also ask, if the Borrower is an individual, to see
the Borrower's driver's license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower's legal organizational
documents or other identifying documents.


9.15    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.






ARTICLE X

THE AGENT


10.1    Appointment; Nature of Relationship. Bank of America is hereby appointed
by each of



47

--------------------------------------------------------------------------------


the Lenders as its contractual representative (herein referred to as the
"Agent") hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term "Agent," it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders' contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
"representative" of the Lenders within the meaning of Section 9‑102(a)(72) of
the Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.


10.2    Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.


10.3    General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees, in each case acting in its capacity as Agent and not as
Lender, shall be liable to the Borrower, the Lenders or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except for its or their
breach of the Agent's obligations hereunder or thereunder or to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.


10.4    Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; or (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by the Borrower to the Agent at such time, but is voluntarily
furnished by the Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).


10.5    Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or, when expressly required hereunder, all of the Lenders), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified



48

--------------------------------------------------------------------------------


to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.


10.6    Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys in fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys in fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.


10.7    Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.


10.8    Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.


10.9    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a "notice of default". In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders and, in the
case of a "notice of default" received from a Lender, to the Borrower.


10.10    Rights as a Lender. Notwithstanding anything to the contrary in this
Article X, in the event the Agent is a Lender, the Agent shall have the same
rights, powers, and obligations hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise such
rights and powers, and shall comply with such obligations, as though it were not
the Agent, and the term "Lender" or "Lenders" shall, at any time when the Agent
is a Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from,



49

--------------------------------------------------------------------------------


lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. The Agent in its individual capacity is not obligated to remain a
Lender.


10.11    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.


10.12    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty‑five (45) days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint
with the Borrower's written consent, not to be unreasonably withheld or delayed,
on behalf of the Borrower and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Agent's giving notice of its intention to resign, then
the resigning Agent may appoint with the Borrower's written consent, not to be
unreasonably withheld or delayed, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of any Lender and with the consent of the Borrower, not
to be unreasonably withheld or delayed, appoint any of its Affiliates which is a
commercial bank as a successor Agent hereunder. If the Agent has resigned or
been removed and no successor Agent has been appointed, the Lenders may perform
all the duties of the Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent. Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term "prime rate" as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.


Any resignation by or removal of Bank of America as Agent pursuant to this
Section shall also constitute its resignation or removal as a L/C Issuer. Upon
the acceptance of a successor's appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges, obligations and duties of the retiring L/C Issuer, (ii) the retiring
L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding



50

--------------------------------------------------------------------------------


at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


10.13    Agent and Arranger Fees. The Borrower agrees to pay to the Agent and
the Arrangers, for their own respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers, including, without limitation, the fees
agreed to pursuant to the letter agreement dated November 4, 2011, among the
Borrower, the Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
the letter agreement dated November 4, 2011 between the Borrower and Barclays
Bank PLC, or as otherwise agreed to from time to time.


10.14    Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.


10.15    Other Agents. The Lenders identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being the "Syndication Agent" or a "Co-Documentation Agent"
(collectively, the "Other Agents"), shall have no rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, the Other
Agents and the Arrangers shall not have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on the Other Agents or the Arrangers in deciding to enter
into this Agreement or in taking or refraining from taking any action hereunder
or pursuant hereto.




ARTICLE XI

SETOFF; RATABLE PAYMENTS


11.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time owing by any
Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due, provided each Lender agrees, solely for the benefit of the other Lenders
and not for the benefit of the Borrower, that it shall not exercise any right
provided for in this Section 11.1 without the prior consent of the Required
Lenders; provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.


11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 2.20, 3.1, 3.2, 3.4 or 3.5) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Aggregate Outstanding Credit Exposure held
by the other Lenders so that after such purchase each Lender will hold its Pro
Rata Share of the Aggregate Outstanding Credit



51

--------------------------------------------------------------------------------


Exposure. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.




ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to this Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement to a Federal Reserve Bank; provided that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the Agent may in
its discretion (but shall not be required to) follow instructions from the
Person which made any Loan to direct payments relating to such Loan to another
Person. Any assignee of the rights to any Loan agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan, shall be conclusive and binding on any subsequent holder or assignee of
the rights to such Loan.


12.2    Participations.


(a)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities ("Participants") participating interests in any
Outstanding Credit Exposure of such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender's
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under the Loan Documents.


(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the interest rate or fees payable with respect to any such Loan, L/C
Obligation or Commitment, extends the Final Termination Date, postpones any date
fixed for any regularly



52

--------------------------------------------------------------------------------


scheduled payment of principal of, or interest or fees on, any such Credit
Extension or Commitment.


12.3    Assignments.


(a)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment Agreement, as of the Trade Date,
shall not be less than $5,000,000 unless each of the Administrative Agent and,
so long as no Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's Loans and
Commitments, and rights and obligations with respect thereto, assigned.
    
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (a)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof;


(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and



53

--------------------------------------------------------------------------------




(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment Agreement, together with a processing and
recordation fee in the amount of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Agent an administrative questionnaire in a form acceptable to the
Agent.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower's Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Agent pursuant to subsection
(b) of this Section, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Article
III and Section 9.6 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement



54

--------------------------------------------------------------------------------


as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2.


(b)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent's office a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(c)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time an L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (a) above, such L/C Issuer may, upon
thirty days' notice to the Borrower and the Lenders, resign as an L/C Issuer. In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such L/C Issuer. If an L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Loans or
fund risk participations). Upon the appointment of a successor L/C Issuer, (1)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and (2) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of resigning L/C Issuer with respect to such Letters of Credit.


12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Annual Report on Form 10-K
or any Quarterly Report on Form 10-Q; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.


12.5    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv) and Section 3.5(vi), as applicable.


12.6    Designation of SPVs.


(a)    Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPV",
identified as such in writing from time to time by such Granting Lender to the
Agent and the Borrower) the option to fund all or any part of any Advance or fee
or expense reimbursement or other obligation (each, a "Lender Funding
Obligation") that such Granting Lender would otherwise be obligated to fund
pursuant to



55

--------------------------------------------------------------------------------


this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to fund any Lender Funding Obligation, (ii) if an SPV elects not to
exercise such option or otherwise fails to fund all or any part of any such
Lender Funding Obligation, the Granting Lender shall be obligated to fund such
Lender Funding Obligation pursuant to the terms hereof, (iii) no SPV shall
exercise any voting rights pursuant to Section 8.2 (such voting rights to be
exercised instead by such Granting Lender) and (iv) with respect to notices,
payments and other matters hereunder, the Borrower, the Agent and the Lenders
shall not be obligated to deal with an SPV, but may limit their communications
and other dealings relevant to such SPV to the applicable Granting Lender. The
funding of any Lender Funding Obligation by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent that, and as if, such
Lender Funding Obligation were funded by such Granting Lender.


(b)    As to any Lender Funding Obligations or portion thereof made by it, each
SPV shall have all the rights that its applicable Granting Lender making such
Lender Funding Obligations or portion thereof would have had under this
Agreement; provided that each SPV shall have granted to its Granting Lender an
irrevocable power of attorney to deliver and receive all communications and
notices under this Agreement (and any related documents) and to exercise on such
SPV's behalf, all of such SPV's voting rights under this Agreement. No
additional Note shall be required to evidence the Lender Funding Obligations or
portion thereof made by an SPV; and the related Granting Lender shall be deemed
to hold its Note as agent for such SPV to the extent of the Lender Funding
Obligations or portion thereof funded by such SPV. In addition, any payments for
the account of any SPV shall be paid to its Granting Lender as agent for such
SPV.


(c)    Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable for so long as, and to the extent, the Granting Lender provides such
indemnity or makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.


(d)    In addition, notwithstanding anything to the contrary contained in this
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Lender
Funding Obligations to the Granting Lender or to any financial institutions
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Lender Funding Obligations and (ii)
disclose on a confidential basis any non-public information relating to its
Lender Funding Obligations to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.6 may not be amended without the written consent of any
Granting Lender affected thereby.







56

--------------------------------------------------------------------------------


ARTICLE XIII

NOTICES


13.1    Notices.


(a)    Except as otherwise permitted by Section 2.12 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party at its address or facsimile
number set forth on Schedule 13.1 or at such other address or facsimile number
as such party may hereafter specify for the purpose by notice to the Agent and
the Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, (iii) if given by any other means, when
delivered at the address specified in this Section or (iv) if given by
electronic transmission, as provided in Section 13.1(b); provided that notices
to the Agent under Article II shall not be effective until received.


(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent or
as otherwise determined by the Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.


13.2    Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.






--------------------------------------------------------------------------------


ARTICLE XIV

COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart hereof or a signature page hereto by facsimile shall be effective as
delivery of an original executed counterpart.




ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION


15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.


15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









58

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.




PORTLAND GENERAL ELECTRIC COMPANY
 
 
By:
/s/ MARIA M. POPE
Name:
Maria M. Pope
Title:
Senior Vice President - Finance
 
Chief Financial Officer and Treasurer











--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Agent
 
 
By:
/s/ DORA A. BROWN
Name:
Dora A. Brown
Title:
Vice President
 
 



BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ DARYL K. HOGGE
Name:
Daryl K. Hogge
Title:
Senior Vice President
 
 



BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/ ANN E. SUTTON
Name:
Ann E. Sutton
Title:
Director
 
 



U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ HOLLAND H. WILLIAMS
Name:
Holland H. Williams
Title:
AVP & Portfolio Mgr.
 
 





--------------------------------------------------------------------------------


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
By:
/s/ JOHN S. MCGILL
Name:
John S. McGill
Title:
Director
 
 
By:
/s/ VIRGINIA COSENZA
Name:
Virginia Cosenza
Title:
Vice President



JPMORGAN CHASE BANK N.A., as a Lender
 
 
By:
/s/ JOHN E. ZUR
Name:
John E. Zur
Title:
Authorized Officer
 
 



THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
/s/ THANE RATTEW
Name:
Thane Rattew
Title:
Managing Director
 
 



THE NORTHERN TRUST COMPANY, as a Lender
 
 
By:
/s/ BRANDON ROLEK
Name:
Brandon Rolek
Title:
Vice President
 
 



ASSOCIATED BANK, N.A., as a Lender
 
 
By:
/s/ KRISTIN A. ISLEIB
Name:
Kristin A. Isleib
Title:
Senior Vice President
 
 


--------------------------------------------------------------------------------



FIRST COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender
 
 
By:
/s/ JENN HWA WANG
Name:
Jenn Hwa Wang
Title:
VP & General Manager
 
 



COBANK, ACB, as a Lender
 
 
By:
/s/ JOSH BATCHELDER
Name:
Josh Batchelder
Title:
Vice President
 
 



BANK OF THE WEST, as a Lender
 
 
By:
/s/ BRETT GERMAN
Name:
Brett German
Title:
Vice President
 
 



MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ PRISCILLA HSING
Name:
Priscilla Hsing
Title:
VP & DGM
 
 



WELLS FARGO BANK, N.A., as a Lender
 
 
By:
/s/ YANN BLINDERT
Name:
Yann Blindert
Title:
Director
 
 
